Case: 21-50004     Document: 00515966828          Page: 1    Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     August 5, 2021
                                  No. 21-50004
                                                                     Lyle W. Cayce
                                Summary Calendar                          Clerk


   Sara L. Roberts,

                                                            Plaintiff—Appellant,

                                       versus

   Brinkerhoff Inspection, Incorporated, doing business as
   SMOB,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:16-CV-342


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The district court in this case denied a motion for appellate attorney’s
   fees. For the reasons that follow, we AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50004      Document: 00515966828               Page: 2        Date Filed: 08/05/2021




                                       No. 21-50004


                                              I.
          Plaintiff-appellant   Sara     L.        Roberts    sued     defendant-appellee
   Brinkerhoff Inspection, Inc., (“SMOB”) for violations of several civil rights
   statutes. A jury returned a verdict in Roberts’s favor on all counts, and,
   accordingly,     Roberts     was       awarded            backpay     and    damages.
   Contemporaneously, the district court granted a motion for attorney’s fees
   related to trial counsel’s work. A final judgment was entered in this case on
   June 22, 2018.
          SMOB then filed a motion for new trial, which the district court
   denied on February 15, 2019. SMOB appealed, and we affirmed the district
   court. In doing so, we ordered SMOB to bear the costs of the appeal but made
   no mention of attorney’s fees. Once the appeal was finalized, Roberts
   returned to the district court and filed a second motion for appellate
   attorney’s fees on April 7, 2020. The district court denied that motion.
   Roberts timely appeals.
                                              II.
          An award of attorney’s fees by the district court is generally reviewed
   for abuse of discretion. See Gen. Elec. Credit Corp. v. The Oil Screw Triton, VI,
   712 F.2d 991, 995 (5th Cir. 1983). The issue of appellate attorney’s fees is a
   matter for the district court on remand following the resolution of the
   underlying appeal. See Penton v. Am. Bankers Ins. Co. of Fla., 115 F. App’x
   685, 687 (5th Cir. 2004) (citing Instone Travel Tech Marine & Offshore v. Int’l
   Shipping Partners, Inc., 334 F.3d 423, 433 (5th Cir. 2003)).
                                           III.
          There are two ways for a successful party to petition for an award of
   appellate fees. First, a party may move under Rule 54 of the Federal Rules of
   Civil Procedure in the district court. Second, a party may move or petition




                                              2
Case: 21-50004       Document: 00515966828           Page: 3     Date Filed: 08/05/2021




                                      No. 21-50004


   this court under Fifth Circuit Local Rule 47.8. See 9503 Middlex, Inc. v. Cont’l
   Motors, Inc., 834 F. App’x 865, 875 (5th Cir. 2020) (explaining as much).
          As the district court aptly recognized, Roberts’s second request for
   attorney’s fees did not comply with Rule 54’s requirements. First, she did
   not make the request within fourteen days after the district court entered
   final judgment following the trial. See FED. R. CIV. P. 54(d)(1)(B)(i).
   Second, the district court had no occasion to enter a new judgment following
   our order affirming the final judgment in full. And, absent a new judgment, a
   new period for requesting fees did not begin after we affirmed. See Fed. R.
   Civ. P. 54 advisory committee’s note to 1993 amendment. Accordingly, the
   district court correctly concluded that Roberts’s motion under Rule 54 was
   untimely, and Rule 54 could not serve as a vehicle for awarding appellate
   attorney’s fees in this case. See Zimmerman v. City of Austin, Tex., No. 15-
   628, 2019 WL 2712265, at *4 (W.D. Tex. June 28, 2019), aff’d, 969 F.3d 564
   (5th Cir. 2020) (“As with his trial-level fees, Zimmerman did not meet Rule
   54’s 14-day time limit to request appellate attorney’s fees after the trial
   court’s judgment.”).
          This then leaves Fifth Circuit Local Rule 47.8 and the fact that
   Roberts could have moved or petitioned this court to remand the issue of
   appellate attorney’s fees for the district court to consider, following the
   resolution of the underlying appeal. See 9503 Middlex, Inc., 834 F. App’x at
   875. Although Roberts did file such a motion, she withdrew the request
   before we addressed it. 1 As a consequence, the only remaining basis on which




          1
            To be precise, Roberts filed a Motion to Remand Consideration of Appellate
   Attorneys’ Fees to District Court on March 20, 2020. According to Roberts, “[a]t the
   suggestion of the Clerk’s Office,” she requested that the motion be withdrawn.




                                            3
Case: 21-50004        Document: 00515966828              Page: 4      Date Filed: 08/05/2021




                                         No. 21-50004


   the district court might have properly awarded appellate attorney’s fees was
   similarly foreclosed. 2
           Thus, left with no proper procedural avenues by which to consider the
   request before it, the district court correctly denied Roberts’s motion for an
   award of appellate attorney’s fees. Doing so was not an abuse of discretion.
   We AFFIRM.




           2
             “Our judgment from the first appeal ordering each party to bear its own costs has
   no relevance to the issue of attorney’s fees incurred during that appeal.” Zimmerman, 969
   F.3d at 570.




                                               4